DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 6/15/2021 has been entered into the record.  Claims 1, 4-8, 11, 12, 15, 19, and 20 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 5,688,099).
Consider claim 1.  Fischer teaches a split-tilt deck trailer, comprising:  an elongate tilt deck (60); an elongate stationary deck (70), wherein the elongate tilt deck is constructed and arranged to pivot relative to the elongate stationary deck for implement loading (arrangement of fig. 4); and a locking mechanism (87A) disposed on an outside edge (85A) of a frame.
Consider claim 2.  Fischer teaches a stationary front deck (28B).
Consider claims 3 and 4.  Fischer teaches a ramp (at 61) disposed at a distal end of the elongate tilt deck.
Consider claim 5.  Fischer teaches that the locking mechanism comprises a handle (handle of 87A), a safety pin (shaft of 87A), and a latch (85A and 86A).
Consider claim 6.  Fischer teaches that the locking mechanism is constructed and arranged to selectively lock the tilt deck in a substantially horizontal position (fig. 1).
Consider claim 7.  Fischer teaches that the tilt deck and the locking mechanism are constructed and arranged such that the tilt deck is capable of an unlocked loading state (87A disengaged; fig. 4) and a locked transport state (87A engaged; fig. 1).
Consider claim 8.  Fischer teaches a trailer comprising:  a frame (16) comprising a locking mechanism (87A) disposed on an outside edge (85A) of the frame; an elongate first deck (60) operatively engaged with the frame such that the elongate first deck is pivotable relative to the frame; an elongate second deck (70) operatively engaged with the frame such that the elongate second deck remains stationary when the elongate first deck is pivoted relative to the frame and wherein the elongate second deck is adjacent to the elongate first deck (arrangement of fig. 4); and a first fender (portion of 60 which covers wheel 15C in the horizontal position) fixedly attached to the elongated first deck.
Consider claim 9.  Fischer teaches a third deck (28A, 28B) disposed at a first end of the elongate first deck and elongate second deck.
Consider claim 10.  Fischer teaches a ramp (at 61), disposed at a distal end of the elongate tilt deck.
Consider claim 11.  Fischer teaches a second fender (portion of 28A which covers wheel 15A).
Consider claim 12.  Fischer teaches that the first fender is configured to rotate with the elongate first deck (see figs. 1 and 4).
Consider claim 13.  Fischer teaches an adjustable coupler (35-38) fixedly attached to the frame.
Consider claim 14.  Fischer teaches that the elongate first deck is operatively engaged with the frame via a tilting mechanism (26 and 62A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,688,099) in view of Robertson (US 9,656,588 B2).
Consider claims 15 and 20.  Fischer teaches a split-deck trailer comprising:  a frame (16); a tilt deck (60) operatively engaged with the frame via a tilting mechanism (26, 62A, and 87A), the tilting mechanism comprising:  a pivot point (at 62A) and a locking mechanism (87A) disposed on an outside edge (85A) of the frame; a stationary deck (70); wherein the tilt deck is configured to transition between a substantially horizontal locked position (87A engaged; fig. 1) and a tilted position (87A disengaged; fig. 4) via the tilting mechanism.
Fischer does not explicitly teach a cushioned cylinder and a hydraulic system.  Robertson teaches a cushioned cylinder (140) in operational communication with a tilt deck (22), and the cushioned cylinder is in further operational communication with a hydraulic system (see column 6, lines 4-5).  It would have been obvious to a person having ordinary skill in the art to modify Fischer’s trailer with a cushioned cylinder and hydraulic system as taught by Robertson in order to provide powered actuation of the tilt deck when the tilt deck cannot be actuated by movement of the load—for example, when loading or unloading a disabled vehicle.
Consider claim 16.  Fischer teaches that the stationary deck is substantially adjacent to and parallel with the tilt deck when the tilt deck is in the locked position (see fig. 1).
Consider claim 17.  Fischer teaches that the locking mechanism further comprises a handle (handle of 87A), a safety pin (shaft of 87A), and a latch (85A and 86A).
Consider claim 18.  Fischer teaches that the locking mechanism further comprises at least one latch hook (opening in 85A), at least one lug (opening in 86A), and at least one axle (threaded portion of 87A).
Consider claim 19.  Fischer teaches that the tilt deck further comprises a first loading surface (63-65) and the stationary deck further comprises a second loading surface (74), wherein the first loading surface is wider than the second loading surface (see fig. 1).
Response to Arguments
Applicant’s arguments filed 6/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Fischer’s locking mechanism is independent and detachable from the tiltable frame as well as from the tie down bar 85.  This argument is not persuasive.  Such a configuration is not excluded by the claims.  Applicant appears to be arguing a limitation that is not found in the claims.
Applicant argues that Fischer’s locking mechanism is not disposed on an outside edge of a frame.  This argument is not persuasive.  The claim recites no frame of reference for the term “outside”.  As such, this claim limitation is given its broadest reasonable interpretation.  Fischer’s locking mechanism is considered to be disposed on an outside edge of a frame since it extends from the exterior of the frame as seen in fig. 1.
Applicant argues that Fischer does not teach fenders as claimed.  This argument is not persuasive.  The portions of Fischer’s elements 60 and 28A which cover the wheels are considered to be first and second fenders since they are guards over the wheels of the trailer.  No special definition of “fender” could be found in the disclosure which excludes this interpretation of “fender”.
Applicant argues that Fischer does not teach a cushioned cylinder.  This argument is not persuasive.  Fischer is not relied upon for teaching a cushioned cylinder.  Robertson teaches a cushioned cylinder and it would have been obvious to modify Fischer with a cushioned cylinder as taught by Robertson as stated in the 35 U.S.C. 103 rejection above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652